internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-104150-03 date date h w trust trustee state court d1 d2 d3 dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of trustee requesting rulings concerning the termination of trust the information submitted states that h and w established trust under the laws of state on d1 trust was intended to qualify as a charitable_remainder_unitrust crut under sec_664 of the internal_revenue_code under the trust instrument h and w receive annual unitrust distributions equal to seven percent of the net fair_market_value of trust assets for their concurrent and consecutive lifetimes upon the death of h or w the entire unitrust_amount is to be paid to the survivor h and w have signed an affidavit under penalties of perjury that they are aware of no medical_condition expected plr-104150-03 - - to result in a shorter-than-average longevity trustee is the current trustee of trust paragraph of the trust instrument provides that the trustee can add remove or change the percentage allocations of the charitable_remainder beneficiaries on d2 pursuant to paragraph12 of the trust instrument trustee designated trustee as the sole charitable_remainder beneficiary trustee is recognized as exempt from federal_income_tax under sec_501 and is not a private_foundation under sec_509 pursuant to sec_509 and sec_170 h w and trustee have agreed that trust should be terminated trustee filed a petition for the early termination of trust in court under the petition trustee is authorized to terminate trust upon the termination of trust trustee is to distribute to h and w the actuarial value of their unitrust_interest to be determined using the discount rate in effect under sec_7520 on the date of termination and using the methodology under sec_1_664-4 of the income_tax regulations for valuing interests in a crut any distribution of trust assets in_kind will be made pro_rata between h and w the balance of the trust estate will be distributed to trustee as the charitable_remainder beneficiary on d3 court granted the petition subject_to trustee’s receipt of a favorable letter_ruling sec_507 provides a tax imposed under sec_507 on the termination of an entity’s status as a private_foundation under sec_509 where the termination is pursuant to sec_507 or sec_507 sec_507 provides for a termination of private_foundation_status after the entity’s voluntary notice to the internal_revenue_service for such termination and its payment of the termination_tax under sec_507 sec_507 provides for involuntary termination of private_foundation_status that can be initiated by the internal_revenue_service sec_507 and sec_507 each describe a method for termination of private_foundation_status under sec_509 that is not subject_to tax under sec_507 revrul_2003_13 2003_4_irb_305 date indicates that under sec_1_507-1 a transfer of all of the assets of a private_foundation entity does not result in the termination of the transferor’s private_foundation_status under sec_509 unless the distribution is under sec_507 or the foundation voluntarily elects to terminate under sec_507 or an involuntary termination under sec_509 applies sec_4941 imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons defined in sec_4946 under sec_4941 an act of self-dealing includes any transfer to or use by or for the benefit of a disqualified_person of any of the assets or income of the private_foundation sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that an exempt_organization under sec_501 is not a disqualified_person under plr-104150-03 - - sec_4946 for purposes of self-dealing under sec_4941 sec_4947 describes split-interest_trusts as those that are not exempt from federal_income_tax under sec_501 not all of the unexpired interests in which are devoted to purposes in sec_107 and which have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 sec_4947 provides in pertinent part that sec_507 and sec_4941 shall apply as if such split- interest trusts were private_foundations under sec_509 sec_4947 provides in pertinent part that the provisions of sec_4947 do not apply with respect to the amounts payable under the terms of such split-interest trust to its income beneficiaries sec_53_4947-1 and sec_53_4947-1 example indicate in pertinent part that the payments of the income by a charitable_remainder_unitrust to its individual income beneficiaries do not result in any_tax on self-dealing under sec_4947 sec_53_4947-1 provides that the provisions of sec_507 shall not apply to a_trust described in sec_4947 by reason of any payment to a beneficiary that is directed by the terms of the governing instrument and is not discretionary with the trustee or in the case of a discretionary payment by reason of or following the expiration of the last remaining charitable interest in the trust sec_53_4947-1 example indicates that a sec_4947 trust’s payments to its charitable_organization remainder beneficiary upon the trust’s termination will not result in a termination of the trust’s private_foundation_status within the meaning of sec_507 trust under sec_4947 will complete its payments to its income and remainder beneficiaries in an early manner meaning that the trust will pay both the income beneficiaries and the charitable_remainder beneficiary the lump sums computed under the code as the present equivalent of the otherwise future periodic_payments owed to those life and remainder beneficiaries sec_4941 applies to trust which is treated for certain purposes as a private_foundation pursuant to sec_4947 and also applies to disqualified persons with respect to trust under the facts above we find that the proposed early termination of the charitable_remainder_unitrust will not result in any act of self-dealing under sec_4941 sec_507 applies to trust which is treated for certain purposes as a private_foundation pursuant to sec_4947 similar to sec_53_4947-1 example trust's final lump sum payment to its charitable_remainder beneficiary organization will not be considered any termination within the meaning of sec_507 of trust's private_foundation_status under sec_509 without any termination under sec_507 no termination_tax under sec_507 applies to trust sec_1015 provides that if property is acquired by a transfer in trust other plr-104150-03 - - than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer sec_1_1015-2 provides that the principles stated in sec_1_1015-1 apply in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a uniform basis and that the proportionate parts of that basis represented by the interests of the life_tenant and remainder_interest holder are determined under rules provided in sec_1_1014-5 sec_1001 however provides that in determining gain_or_loss from the sale or disposition of a term_interest_in_property that portion of the adjusted_basis of the interest which is determined pursuant to sec_1015 to the extent that the adjusted_basis is a portion of the entire adjusted_basis of the property shall be disregarded under sec_1001 a term_interest_in_property includes an income_interest in a_trust sec_1001 provides that sec_1001 does not apply to a sale_or_other_disposition which is a part of a transaction in which the entire_interest in property is transferred to any person or persons see also sec_1_1001-1 sec_1222 provides that the term long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more than one year sec_1221 defines the term capital_asset as property held by the taxpayer with certain listed exceptions not applicable here sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if the property has the same basis in the taxpayer's hands as it would have in the hands of that other person revrul_72_243 1972_1_cb_233 provides that the proceeds received by the life_tenant of a_trust in consideration for the transfer of the life tenant's entire_interest in the trust to the holder of the remainder_interest are treated as an amount_realized from the sale_or_exchange of a capital_asset under sec_1222 the right to income_for_life from a_trust estate is a right in the estate itself see 157_f2d_235 2d cir cert_denied 330_us_826 although the proposed transaction takes the form of a distribution of the present values of the respective interests of h and w and the remainder_interest holder in substance it is a sale of h and w's interest to the remainder_interest holder the amount received by h and w as a result of the termination of trust is an amount received from the sale_or_exchange of a capital_asset revrul_72_243 because h and w’s' basis in the life_estate is a portion of the entire basis of the property under sec_1015 and because the disposition of h and w's interest is not part of a transaction plr-104150-03 - - in which the entire_interest in trust is transferred to a third party h and w's adjusted_basis in their interest is disregarded sec_1001 the h and w's holding_period in the life interest exceeds one year accordingly under sec_1222 the entire amount_realized by h and w as a result of the early termination of trust will be long-term_capital_gain after applying the relevant law to the information provided and the representations made we conclude as follows the early termination of trust and the early distribution of its assets to h w and trustee as the charitable_remainder beneficiary will not result in tax under sec_507 on trust the early termination of trust and the early distribution of its assets to h w and trustee as the charitable_remainder beneficiary will not result in tax under sec_4941 on trust or its disqualified persons the entire amount_realized by h and w as a result of the early termination of trust will be long-term_capital_gain except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trustee and trust’s other authorized representative sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
